Exhibit 10.1

FIFTH EQUITY REPURCHASE AGREEMENT

This FIFTH EQUITY REPURCHASE AGREEMENT (this “Agreement”), is entered into as of
September 9, 2019, by and among General Electric Company, a New York corporation
(“GE”), Baker Hughes, a GE company, a Delaware corporation (“BHGE”), and Baker
Hughes, a GE company, LLC, a Delaware limited liability company (“BHGE LLC”).
Each of the foregoing parties is referred to herein individually as a “Party”
and collectively as the “Parties”. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the BHGE LLC
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, GE, BHGE and BHGE LLC are parties to that certain Amended and Restated
Limited Liability Company Agreement, dated as of July 3, 2017, among BHGE LLC
and its Members, including GE and certain Affiliates of GE (as the same may be
amended from time to time, the “BHGE LLC Agreement”), which provides for the
management, operation and governance of BHGE LLC and sets forth the rights and
obligations of the Members in BHGE LLC generally;

WHEREAS, GE intends, subject to market and other conditions, to offer and sell,
or to cause certain other GE Group Members to offer and sell, a number of shares
of BHGE’s Class A common stock, par value $0.0001 per share (“Class A Shares”),
in an underwritten registered public offering pursuant to an automatic shelf
registration statement on Form S-3 filed by BHGE with the Securities and
Exchange Commission (the “SEC”) (the “Public Resale Offering”) and, prior to and
in connection therewith intends to exchange, or cause certain GE Group Members
to exchange, a number of Paired Interests for an equal number of Class A Shares
pursuant to the Exchange Agreement;

WHEREAS, in connection with the Public Resale Offering, BHGE intends to
repurchase shares of its Class B common stock, par value $0.0001 per share
(“Class B Shares” and, together with Class A Shares, the “Common Stock”), from
GE Oil & Gas US Holdings I, Inc. at a price per share equal to the par value of
such Class B Shares pursuant to this Agreement;

WHEREAS, BHGE LLC will repurchase Common Units from GE Oil & Gas US Holdings I,
Inc. on a one-for-one basis with the Class B Shares purchased by BHGE at a price
per Common Unit equal to the public offering price per share of the Class A
Shares sold in the Public Resale Offering, less underwriting discounts and
commissions per share, as set forth on the cover page to the final prospectus
supplement (the “Net Offering Price”) filed by BHGE pursuant to Rule 424(b)
under the Securities Act of 1933, as amended, in connection with the Public
Resale Offering, less the par value of the corresponding Class B Share;

WHEREAS, GE, BHGE and BHGE LLC (and their respective Affiliates) shall treat the
Common Unit Repurchase (as defined below) as a distribution by BHGE LLC to the
relevant GE Group Member under Section 731(a) of the Internal Revenue Code of
1986, as amended, for U.S. federal income tax purposes; and



--------------------------------------------------------------------------------

WHEREAS, GE intends to cause GE Oil & Gas US Holdings I, Inc. to surrender to
BHGE and BHGE LLC for repurchase, and BHGE and BHGE LLC shall repurchase, an
equal amount of Class B Shares and Common Units (together, the “Purchased
Securities”), respectively.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, each Party hereby agrees as
follows:

 

  1.

Agreement to Surrender Paired Interests. In connection with the repurchase of
the Purchased Securities, on the Public Resale Offering Closing Date (as defined
below):

 

  a.

GE shall cause GE Oil & Gas US Holdings I, Inc. to surrender to BHGE for
repurchase, and BHGE shall repurchase the number of Class B Shares equal to the
number of whole Common Units surrendered and repurchased pursuant to the Common
Unit Repurchase, at a price per share equal to the par value of such Class B
Shares (the “Share Repurchase”).

 

  b.

GE shall cause GE Oil & Gas US Holdings I, Inc. to surrender to BHGE LLC for
repurchase, and BHGE LLC shall repurchase the maximum number of whole Common
Units, at a price per Common Unit equal to the Net Offering Price (less the par
value of the corresponding Class B Share), as results in the aggregate purchase
price not in excess of $250,000,000 (the “Common Unit Repurchase”).

 

  2.

Conditions of the Obligations of the Parties; Termination. The obligations of GE
to cause GE Oil & Gas US Holdings I, Inc. to surrender for repurchase the
Purchased Securities pursuant to Section 1 against payment, and BHGE and BHGE
LLC to repurchase and pay for such Purchased Securities pursuant to Section 1
against delivery, shall be subject to the initial settlement of the Public
Resale Offering (the “Initial Settlement”). This Agreement may be terminated at
any time following the termination or abandonment of the Public Resale Offering
by GE by notice to BHGE and BHGE LLC or by BHGE and BHGE LLC by notice to GE,
which termination shall be without liability on the part of any Party to any
other Party, except that Section 5 shall at all times be effective and shall
survive such termination and no Party shall be relieved of any liability in
respect of its breach of this Agreement that occurs prior to such termination.

 

  3.

Payment. Payment for the Purchased Securities shall be made to GE Oil & Gas US
Holdings I, Inc.in Federal or other funds immediately available in New York City
against delivery of the Purchased Securities for the respective accounts of BHGE
and BHGE LLC at 9:00 a.m., New York City time, on the closing date of the Public
Resale Offering, or at such other time and on such other date as BHGE, BHGE LLC
and GE shall mutually agree (the time and date of such payment is hereinafter
referred to as the “Public Resale Offering Closing Date”).

 

2



--------------------------------------------------------------------------------

  4.

Miscellaneous. Sections 15.03 (Notices), 15.04 (Binding Effect), 15.05
(Governing Law; Jurisdiction; Specific Performance), 15.06 (Counterparts;
Electronic Transmission of Signatures), 15.07 (Assignment; No Third Party
Beneficiaries), 15.08 (Severability), 15.11 (Waiver), 15.13 (Further Action) and
15.15 (Descriptive Headings; Interpretation) of the BHGE LLC Agreement are
hereby incorporated by reference into this Agreement, mutatis mutandis, as if
fully set forth herein.

 

  5.

Entire Agreement. This Agreement, dated as of the date hereof, among GE, BHGE
and BHGE LLC, constitutes the entire agreement, and supersedes all other prior
agreements and understandings (both written and oral, including the Equity
Repurchase Agreement dated November 5, 2017, the Second Equity Repurchase
Agreement dated February 23, 2018, the Third Equity Repurchase Agreement dated
April 26, 2018 and the Fourth Equity Repurchase Agreement dated November 13,
2018) between the Parties with respect to the subject matter hereof.

 

  6.

Amendment. No amendment of this Agreement will be effective unless made in
writing and signed by a duly authorized representative of each Party.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

GENERAL ELECTRIC COMPANY By:  

/s/ John Godsman

Name:   John Godsman Title:   Vice President BAKER HUGHES, A GE COMPANY By:  

/s/ Lee Whitley

Name:   Lee Whitley Title:   Corporate Secretary BAKER HUGHES, A GE COMPANY, LLC
By: EHHC NewCo, LLC, its Managing Member By:  

/s/ Lee Whitley

Name:   Lee Whitley Title:   Corporate Secretary

 

4